Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior arts do not either anticipate or render obvious the claims as a whole.  The closets prior arts are Yun (US 20100310909) and Moores JR (US 20020197527) as cited on the record.  Yun discloses a battery pack with a cooling structure with a discharge passage defined by a wall that includes a communication portion.  However, Yun does not further disclose the wall includes a sidewall extending in the longitudinal direction of the discharge passage and the side walls includes a plurality of holes that is disposed as claimed.  Moores was relied on to disclose a plurality of holes that is formed at each end of a passage as shown in Figure 22 of Moores.  However, Moores does not disclose the structure of the sidewall and the claimed arrangement of the plurality of holes.  For the reasons above, the closest prior arts do not either anticipate or render obvious the claims 1 and 4 as a whole.  For the reasons above, Claims 1-6 are allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723